Exhibit 10.c

 

THIRD AMENDED AND RESTATED UNDERTAKING AGREEMENT

 

Dated as of September 1, 2004

 

made by

 

CROWN HOLDINGS, INC.

 

as a Parent Undertaking Party,

 

CROWN CORK & SEAL COMPANY, INC.

 

as a Parent Undertaking Party,

 

and

 

CROWN INTERNATIONAL HOLDINGS, INC.

 

as a Parent Undertaking Party,

 

in favor of

 

THE PURCHASERS REFERRED TO HEREIN

 

and

 

CITIBANK, N.A.

 

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS.     

SECTION 1.

   Unconditional Undertaking    4

SECTION 2.

   Obligations Absolute    5

SECTION 3.

   Waivers and Acknowledgments    6

SECTION 4.

   Subrogation    7

SECTION 5.

   Representations and Warranties    7

SECTION 6.

   Covenants    11

SECTION 7.

   Payments Free and Clear of Taxes, etc    18

SECTION 8.

   Amendments, etc.    19

SECTION 9.

   Notices; Effectiveness; Electronic Communications.    19

SECTION 10.

   No Waiver; Remedies    21

SECTION 11.

   Continuing Agreement; Assignments under Receivables Purchase Agreement    21

SECTION 12.

   Entire Agreement    21

SECTION 13.

   Severability of Provisions    21

SECTION 14.

   Confidentiality    22

SECTION 15.

   Governing Law; Jurisdiction; Waiver of Jury Trial, etc    22      EXHIBITS   
 

Exhibit A

   Certain Defined Terms     

Exhibit B

   Form of Compliance Certificate     

 

i



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED UNDERTAKING AGREEMENT

 

THIRD AMENDED AND RESTATED UNDERTAKING AGREEMENT dated as of September 1, 2004,
made by CROWN HOLDINGS, INC., a Pennsylvania corporation, (“Crown Holdings”),
CROWN CORK & SEAL COMPANY, INC., a Pennsylvania corporation (“CCSC”) and CROWN
INTERNATIONAL HOLDINGS, INC., a Delaware corporation (“CIH”, and together with
Crown Holdings and CCSC, the “Parent Undertaking Parties”, and each,
individually, a “Parent Undertaking Party”), in favor of the Purchasers as
defined in the Receivables Purchase Agreement and CITIBANK, N.A. (“Citibank”),
as administrative agent (the “Agent”) for the Purchasers and the other Owners.

 

PRELIMINARY STATEMENTS.

 

1. CCSC has executed and delivered a Second Amended and Restated Undertaking
Agreement dated as of December 5, 2003 (the “Existing Undertaking Agreement”).

 

2. Crown Holdings, Inc. owns, directly or indirectly, all of the issued and
outstanding shares of common stock of CCSC and CIH, (ii) CCSC owns, directly or
indirectly, all of the issued and outstanding shares of common stock of Crown
Cork & Seal Receivables (DE) Corporation, a Delaware corporation (the “Seller”),
and all of the issued and outstanding shares of common stock of each of the US
Originators (as hereinafter defined) and (iii) CIH owns, directly or indirectly,
all of the issued and outstanding shares of common stock or partnership
interests of each of the UK Originators and the Canadian Originator (as defined
in the Receivables Purchase Agreement).

 

3. The Seller and Crown Cork & Seal USA, Inc., a Delaware corporation formerly
known as Crown Cork & Seal Company (USA), Inc. (“Crown USA”) as Servicer have
entered into a Second Amended and Restated Receivables Purchase Agreement dated
as of December 5, 2003, as amended by the First Amendment to Second Amended and
Restated Receivables Purchase Agreement dated as of the date hereof (such
agreement, as so amended and as it may from time to time be further amended,
supplemented or otherwise modified, being the “Receivables Purchase Agreement”)
with the Purchasers and Citibank, N.A., as the Agent, pursuant to which the
Seller may sell to each Purchaser undivided percentage ownership interests in
its accounts receivable that were originally owed to each Originator and that
have been or may be acquired from time to time by the Seller from (i) each US
Originator, the Canadian Originator and the Former Canadian Originator pursuant
to a Second Amended and Restated Receivables Contribution and Sale Agreement
dated as of December 5, 2003 or the Existing Receivables Contribution and Sale
Agreement (as defined therein) (the Existing Receivables Contribution and Sale
Agreement, as amended and restated by the Second Amended and Restated
Contribution and Sale Agreement, and the Second Amended and Restated
Contribution and Sale Agreement, as it may from time to time be further amended,
supplemented or otherwise modified, being the “U.S./Canada Contribution and Sale
Agreement”) among, inter alia, the US Originators, the Canadian Originator, the
Seller, and Crown USA, as the Buyer’s Servicer and (ii) each UK Originator
pursuant to a Receivables Contribution and Sale Agreement (such agreement, as it
may from time to time be amended, supplemented or otherwise modified, being



--------------------------------------------------------------------------------

the “UK Contribution and Sale Agreement”, and together with the U.S./Canada
Contribution and Sale Agreement, the “Contribution and Sale Agreements”) to be
entered into among the UK Originators, as sellers, the Seller, as the Buyer, and
Crown USA, as the UK Buyer’s Servicer.

 

4. In connection with the First Amendment to Second Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof (the “First
Amendment”), the parties hereto have agreed to amend and restate the Existing
Undertaking Agreement in its entirety to give effect to the terms and conditions
set forth in this Third Amended and Restated Undertaking Agreement (the Existing
Undertaking Agreement, as so amended and restated, and this Third Amended and
Restated Undertaking Agreement, as further amended, restated, supplemented or
otherwise modified from time to time, collectively, this “Agreement”).

 

5. It is a condition precedent to the effectiveness of the First Amendment that
the Parent Undertaking Parties shall have executed and delivered this Agreement.

 

6. Terms defined in either the Receivables Purchase Agreement or the
Contribution and Sale Agreements and not otherwise defined in this Agreement are
used in this Agreement (including, without limitation, Exhibit A to this
Agreement) as defined in the Receivables Purchase Agreement or the Contribution
and Sale Agreements, as applicable. Capitalized terms defined in Exhibit A to
this Agreement are used in this Agreement as defined in such Exhibit A.

 

NOW, THEREFORE, in consideration of the premises, and the substantial direct and
indirect benefits to the Parent Undertaking Parties from the financing
arrangements contemplated by the Receivables Purchase Agreement and the
Contribution and Sale Agreements and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent Undertaking
Parties hereby agree that, effective as of the date hereof, the Existing
Undertaking Agreement is amended and restated as follows:

 

SECTION 1. Unconditional Undertaking. The Parent Undertaking Parties, jointly
and severally, hereby unconditionally and irrevocably undertake and agree with
and for the benefit of each of the Purchasers and the other Owners and the Agent
(collectively the “Indemnified Parties”) to cause the due and punctual
performance and observance by each of (a) the Seller and its successors and
assigns, (b) the Servicer (so long as any Affiliate of any of the Parent
Undertaking Parties is the Servicer) and (c) each of the Originators and each of
their respective successors and assigns, in each case of clauses (a), (b), and
(c), of all of the terms, covenants, agreements, undertakings and other
obligations on the part of the Seller, the Servicer (so long as any Affiliate of
any of the Parent Undertaking Parties is the Servicer) or each of the
Originators, as applicable, to be performed or observed under each of the
Receivables Purchase Agreement, the Contribution and Sale Agreements and the
other Transaction Documents and the other documents delivered in connection
therewith in accordance with the terms thereof, including, without limitation,
the obligations to pay when due all monetary obligations of each of the Seller,
the Servicer (so long as any Affiliate of any of the Parent Undertaking Parties
is the Servicer) and the Originators now or hereafter existing under the
Receivables Purchase Agreement, the Contribution and Sale Agreements and the
other Transaction Documents, whether for Collections received, deemed
Collections, Yield, interest, indemnifications, fees, costs, expenses or
otherwise (such terms, covenants, agreements, undertakings and other

 

2



--------------------------------------------------------------------------------

obligations being the “Obligations”) and undertake and agree to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Indemnified Parties, or any of them, in enforcing any rights under this
Agreement. In the event that the Seller, the Servicer (so long as any Affiliate
of any of the Parent Undertaking Parties is the Servicer) or any of the
Originators shall fail in any manner whatsoever to perform or observe any of its
Obligations when the same shall be required to be performed or observed, then
the Parent Undertaking Parties shall themselves duly and punctually perform or
observe, or cause to be duly and punctually performed and observed, such
Obligation, and it shall not be a condition to the accrual of the obligation of
the Parent Undertaking Parties hereunder to perform or observe any Obligation
(or to cause the same to be performed or observed) that any Indemnified Party
shall have first made any request of or demand upon or given any notice to the
Seller, the Servicer (whether or not any Affiliate of any of the Parent
Undertaking Parties is the Servicer) or any of the Originators or any of their
successors or assigns, or have instituted any action or proceeding against the
Seller, the Servicer (whether or not any Affiliate of any of the Parent
Undertaking Parties is the Servicer) or any of the Originators or any of their
successors or assigns in respect thereof.

 

SECTION 2. Obligations Absolute. The Parent Undertaking Parties, jointly and
severally, undertake and agree that the Obligations will be paid and performed
strictly in accordance with the terms of the Transaction Documents and each
other document delivered in connection therewith, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Indemnified Party with respect thereto. The
obligations of the Parent Undertaking Parties under this Agreement are
independent of the Obligations, and a separate action or actions may be brought
and prosecuted against the Parent Undertaking Parties to enforce this Agreement,
irrespective of whether any action is brought against the Seller, the Servicer
(whether or not any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or whether the Seller, the Servicer (whether
or not any Affiliate of any of the Parent Undertaking Parties is the Servicer)
or any of the Originators are joined in any such action or actions. The
liability of the Parent Undertaking Parties under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and, to the extent
permitted by law, the Parent Undertaking Parties hereby irrevocably waive any
defenses (except for any defenses arising or accruing as a result of the gross
negligence or willful misconduct of the Indemnified Parties) any of them may now
or hereafter have in any way relating to, any or all of the following:

 

(a) any lack of validity or enforceability of the Obligations or any Pool
Receivable, any Receivable Interest or any Related Security, or of any
Transaction Document or any other document relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations under the Transaction Documents or any other
document relating thereto, or any other amendment or waiver of or any consent to
departure from any Transaction Document or any other document relating thereto;

 

(c) any taking, exchange, release or nonperfection of or failure to transfer
title to any asset or collateral, or any taking, release, amendment or waiver of
or consent to departure from any guaranty, for all or any of the Obligations;

 

3



--------------------------------------------------------------------------------

(d) any manner of application of any asset or collateral, or proceeds thereof,
to all or any of the Obligations, or any manner of sale or other disposition of
any asset or collateral for all or any of the Obligations or any other
obligations of the Seller, the Servicer (whether or not any Affiliate of any of
the Parent Undertaking Parties is the Servicer) or any of the Originators under
the Transaction Documents or any other document relating thereto;

 

(e) any change, restructuring or termination of the structure or existence of
the Seller, the Servicer (whether or not any Affiliate of any of the Parent
Undertaking Parties is the Servicer) or any of the Originators;

 

(f) any failure of any Indemnified Party to disclose to the Parent Undertaking
Parties any information relating to the financial condition, operations,
properties or prospects of the Seller, or any of the Originators now or in the
future known to such Indemnified Party (the Parent Undertaking Parties waiving
any duty on the part of such Indemnified Party to disclose such information);

 

(g) any impossibility or impracticality of performance, illegality, any act of
any government, or any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
any Indemnified Party that might constitute a defense available to, or a
discharge of, the Seller, the Servicer (whether or not any Affiliate of any of
the Parent Undertaking Parties is the Servicer) or any of the Originators or a
guarantor of the Obligations; or

 

(h) any other circumstance, event or happening whatsoever, whether foreseen or
unforeseen and whether similar or dissimilar to anything referred to above in
this Section 2.

 

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time (x) any payment in connection with any of the Obligations is
rescinded or must otherwise be returned by any Indemnified Party, or (y) any
performance or observance of any Obligation is rescinded or otherwise
invalidated, upon the insolvency, bankruptcy or reorganization of the Seller,
the Servicer (if any Affiliate of any of the Parent Undertaking Parties is the
Servicer) or any of the Originators or otherwise, all as though payment had not
been made or as though such Obligation had not been performed or observed.

 

SECTION 3. Waivers and Acknowledgments. (a) To the extent permitted by
applicable law, the Parent Undertaking Parties hereby waive promptness,
diligence, notice of acceptance and any other notice (except to the extent that
such other notice is expressly required to be given to the Parent Undertaking
Parties by any Indemnified Party pursuant to any other Transaction Document)
with respect to any of the Obligations and this Agreement and any other document
related thereto, and any requirement that any Indemnified Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against the Seller, the Servicer (whether or not any
Affiliate of any of the Parent Undertaking Parties is the Servicer) or any of
the Originators or any other Person or any asset or collateral.

 

4



--------------------------------------------------------------------------------

(b) The Parent Undertaking Parties hereby waive any right to revoke this
Agreement, and acknowledge that this Agreement is continuing in nature and
applies to all Obligations, whether existing now or in the future.

 

SECTION 4. Subrogation. The Parent Undertaking Parties shall not exercise or
assert any rights that any of them may now have or hereafter acquire against the
Seller, the Servicer (to the extent a Parent Undertaking Party is not the
Servicer), or any of the Originators that arise from the existence, payment,
performance or enforcement of the Parent Undertaking Parties’ obligations under
this Agreement or any other Transaction Document, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification or any right to participate in any claim or remedy of any
Indemnified Party against the Seller, such Servicer or any of the Originators or
any asset or collateral, whether or not such claim, remedy or right arises in
equity or under contract, statute or common law, including, without limitation,
the right to take or receive from the Seller, such Servicer or any of the
Originators, directly or indirectly, in cash or other property or by setoff or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all amounts in connection with the Obligations and all
amounts payable under this Agreement shall have been paid in full and all other
amounts payable to the Indemnified Parties under the Transaction Documents shall
have been paid in full. If any amount shall be paid to any of the Parent
Undertaking Parties in violation of the preceding sentence at any time prior to
the later of (i) the payment in full of the Obligations and all other amounts
payable under this Agreement and all amounts payable to the Indemnified Parties
under the Transaction Documents and (ii) the Termination Date, such amount shall
be held in trust for the benefit of the Indemnified Parties and shall forthwith
be paid to the Agent to be credited and applied to the Obligations, whether
matured or unmatured, in accordance with the terms of the Transaction Documents
or to be held by the Agent as collateral security for any Obligations payable
under this Agreement thereafter arising.

 

SECTION 5. Representations and Warranties. Each of the Parent Undertaking
Parties hereby represents and warrants as to itself as follows:

 

(a) Such Parent Undertaking Party is a corporation, validly incorporated and
existing and in good standing under the laws of the jurisdiction of its
organization. Except where failure could not be reasonably expected to have a
Material Adverse Effect, such Parent Undertaking Party (a) is duly qualified to
transact business and is in good standing in each jurisdiction where the nature
and extent of its business and properties require the same, and (b) possesses
all requisite authority, power, licenses, approvals, permits, authorizations,
and franchises to use its assets and conduct its business as is now being, or is
contemplated herein to be, conducted.

 

(b) As of the First Amendment Effective Date, (i) all of the issued and
outstanding shares of common stock of CCSC and CIH are owned, directly or
indirectly, by Crown Holdings; (ii) all of the issued and outstanding shares of
common stock of the Seller and each of the US Originators, are owned, directly
or indirectly, by CCSC; and (iii) all of the issued and outstanding shares of
common stock or partnership interests, as applicable, of each of the UK
Originators and the Canadian Originator, are owned, directly or indirectly, by
CIH; in each case free and clear of any Adverse Claim other than a pledge of the
stock of the Originators as security for the Existing Credit Facilities.

 

5



--------------------------------------------------------------------------------

(c) The execution, delivery and performance by such Parent Undertaking Party of
each of this Agreement and the other Transaction Documents to which such Parent
Undertaking Party is a party, and the transactions contemplated hereby and
thereby, are within such Parent Undertaking Party’s corporate powers, have been
duly authorized by all necessary corporate action and do not (i) contravene such
Parent Undertaking Party’s charter or bylaws, (ii) violate any applicable law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award binding on or affecting such Parent Undertaking Party or any of its
properties, or (iii) breach or result in a default under, or result in the
acceleration of (or entitle any party to accelerate) the maturity of any
obligation of such Parent Undertaking Party under, or result in or require the
creation of any Lien upon or security interest in any property of such Parent
Undertaking Party pursuant to the terms of, any credit or loan agreement,
indenture, or other agreement or instrument binding on or affecting such Parent
Undertaking Party or any of its properties. Each of this Agreement and the other
Transaction Documents to which such Parent Undertaking Party is a party when
delivered will have been duly executed and delivered by such Parent Undertaking
Party. Without limiting the generality of the foregoing, the transactions
evidenced by the Transaction Documents constitute (i) a “Permitted Receivables
or Factoring Financing” under and as defined in the Existing Credit Facilities;
(ii) a “Qualified Receivables Transaction” under and as defined in the Indenture
dated September 1, 2004 among Crown European Holdings S.A., the Guarantors named
therein, Wells Fargo Bank, N.A., as trustee for the holders of the 6¼% First
Priority Senior Secured Notes due 2011; (iii) a “Qualified Receivables
Transaction” under and as defined in the Indenture dated February 26, 2003 among
Crown European Holdings S.A., the Guarantors named therein, Wells Fargo Bank,
N.A. (f/k/a Wells Fargo Bank Minnesota, National Association), as trustee for
the holders of the 9½% Second Priority Senior Secured Notes due 2011 and the
holders of the 10¼% Second Priority Senior Secured Notes due 2011, in each case
issued pursuant thereto; and (iv) a “Qualified Receivables Transaction” under
and as defined in the Indenture dated February 26, 2003 among Crown European
Holdings S.A., the Guarantors named therein, and Wells Fargo Bank, N.A. (f/k/a
Wells Fargo Bank Minnesota, National Association), as trustee for the holders of
the 10 7/8% Third Priority Senior Secured Notes due 2013 issued pursuant
thereto.

 

(d) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other Person is required for the
due execution, delivery and performance by such Parent Undertaking Party of this
Agreement or any of the other Transaction Documents to which such Parent
Undertaking Party is a party, or to ensure the legality, validity or
enforceability hereof or thereof.

 

(e) This Agreement is, and the other Transaction Documents to which such Parent
Undertaking Party is a party when delivered will be, the legal, valid and
binding obligation of such Parent Undertaking Party enforceable against such
Parent Undertaking Party in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights of creditors generally and to general equitable principles.

 

6



--------------------------------------------------------------------------------

(f) The consolidated balance sheet of Crown Holdings and its consolidated
subsidiaries as at December 31, 2003, and the related consolidated statements of
income and cash flows of such Parent Undertaking Party and its consolidated
subsidiaries for the fiscal year then ended, in each case certified by
PricewaterhouseCoopers LLP, independent public accountants, copies of which have
been furnished to the Agent, fairly present in all material respects the
consolidated financial condition of Crown Holdings and its consolidated
subsidiaries as at such date and the consolidated results of the operations of
Crown Holdings and its consolidated subsidiaries for the period ended on such
date, all in accordance with GAAP and, since December 31, 2003, there has been
no material adverse change in such condition or operations of such Parent
Undertaking Party, or the ability of such Parent Undertaking Party to perform
its obligations hereunder or under any other Transaction Document to which it is
a party, in each case other than to the extent expressly set forth on Schedule V
to the Receivables Purchase Agreement, Schedule V to the Contribution and Sale
Agreements, or in any public filing prior to the date hereof with the Securities
and Exchange Commission.

 

(g) Except as disclosed in Crown Holdings’ public filings prior to the Effective
Date with the Securities and Exchange Commission or as disclosed in writing to
the Agent on or prior to the Effective Date, there is no pending or, to the
knowledge of such Parent Undertaking Party, threatened action, suit or
proceeding affecting such Parent Undertaking Party or any of its subsidiaries,
or its property or assets or the property or assets of any of its subsidiaries,
before any court, governmental agency or arbitrator or other authority, domestic
or foreign, which could reasonably be expected to have a Material Adverse
Effect, or which purports to affect the legality, validity or enforceability of
this Agreement or any of the other Transaction Documents to which such Parent
Undertaking Party is a party or the transactions contemplated hereby or thereby.

 

(h) Each Seller Report, Weekly Report, Daily Report and Receivables Activity
Report (in each case if prepared by such Parent Undertaking Party or any
Affiliate thereof, or to the extent that information contained therein is
supplied by such Parent Undertaking Party or any Affiliate thereof), and each
notice or other written item of information, exhibit, financial statement,
document, book, record or report, furnished or to be furnished at any time by
such Parent Undertaking Party or any Affiliate thereof to any Indemnified Party
in each case in connection with any Transaction Document is or will be accurate
in all material respects as of its date or as of the date so furnished, and no
such report or document contains or will contain any untrue statement of a
material fact or omits to state, or will omit to state, as of its date of
delivery or the date so furnished, a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading; provided that to the extent that any such Seller
Report, Weekly Report, Daily Report, Receivables Activity Report, notice or
other written item of information, exhibit, financial statement, document, book,
record or report was based upon or constitutes a forecast or projection, such
Parent Undertaking Party represents only that it (or such Affiliate) acted in
good faith and utilized reasonable assumptions and due care in the preparation
of such Seller Report, Weekly Report, Daily Report, Receivables Activity Report,
notice or other written item of information, exhibit, financial statement,
document, book, record or report.

 

7



--------------------------------------------------------------------------------

(i) There are no conditions precedent to the effectiveness of this Agreement or
any of the other Transaction Documents to which such Parent Undertaking Party is
a party that have not been satisfied or waived.

 

(j) The obligations of such Parent Undertaking Party under this Agreement and
each of the other Transaction Documents to which such Parent Undertaking Party
is a party do rank and will rank at least pari passu in priority of payment and
in all other respects with all other unsecured Debt of such Parent Undertaking
Party.

 

(k) Such Parent Undertaking Party is neither a “holding company” nor a
“subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended. Neither such Parent
Undertaking Party nor any of its Affiliates is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

 

(l) With respect to each such Parent Undertaking Party, each Originator and the
Seller, no ERISA Event has occurred or is reasonably expected to occur which
could reasonably be expected to have a Material Adverse Effect or give rise to a
Lien. Such Parent Undertaking Party and its ERISA Affiliates are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan. No condition exists or event or transaction
has occurred with respect to any Pension Plan or Welfare Plan which reasonably
might result in the incurrence by such Parent Undertaking Party or any of such
Parent Undertaking Party’s ERISA Affiliates of any liability, fine or penalty
which could reasonably be expected to have a Material Adverse Effect. Such
Parent Undertaking Party does not have any contingent liability with respect to
post-retirement benefits provided by it or any of its Subsidiaries under a
Welfare Plan, other than (i) liability for continuation coverage described in
Part 6 of Subtitle B of Title I of ERISA and (ii) liabilities that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
(A) each Non-U.S. Plan has been maintained in compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders and has been maintained, where required, in good standing with
applicable regulatory authorities and (B) no Parent Undertaking Party nor any
Subsidiary has incurred any obligation in connection with the termination of or
withdrawal from any Non-U.S. Plan.

 

(m) (i) Such Parent Undertaking Party and, to its knowledge, its Affiliates, are
not in violation of any Anti-Terrorism Law, including the Executive Order, and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

 

8



--------------------------------------------------------------------------------

(ii) Such Parent Undertaking Party and, to its knowledge, its Affiliates and
their respective brokers or other agents acting or benefiting in any capacity in
connection with transactions contemplated by this Agreement and the other
Transaction Documents, are not any of the following:

 

(A) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

 

(B) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

(C) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(D) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

 

(iii) Such Parent Undertaking Party and to its knowledge, its Affiliates and
their respective brokers or other agents acting in any capacity in connection
with the transactions contemplated by this Agreement and the other Transaction
Documents, do not (A) conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (ii) above, (B) deal in, or otherwise engage in any
transaction relating to, any property or interest in property blocked pursuant
to the Executive Order, or (C) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

SECTION 6. Covenants. Each of the Parent Undertaking Parties covenants and
agrees that (except in the case of subsection (e) of this Section 6, which shall
only apply to Crown Holdings), until the date that occurs 365 days after the
latest of (i) the Commitment Termination Date, and (ii) the date on which no
Capital of any Receivable Interest shall be outstanding and no Yield, fees or
other amounts remain unpaid under the Receivables Purchase Agreement, such
Parent Undertaking Party will, unless the Required Purchasers shall otherwise
consent in writing:

 

(a) Compliance with Laws, Etc. Comply with all applicable federal, state and
local laws, rules, regulations and orders with respect to it, except to the
extent failure to so comply would not reasonably be expected to have a Material
Adverse Effect.

 

(b) Preservation of Corporate Existence, Etc.. At all times (i) maintain its
existence and good standing in the jurisdiction of its organization (provided,
however, that such Parent Undertaking Party may consummate any merger or
consolidation permitted under Section 6(e)) and its authority to transact
business in all other jurisdictions where the failure to so maintain its
authority to transact business could

 

9



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect; (ii) maintain all
licenses, permits, and franchises necessary for its business where the failure
to so maintain could reasonably be expected to have a Material Adverse Effect;
and (iii) keep all of its assets which are used in and necessary to its business
in good working order and condition (ordinary wear and tear excepted) and make
all necessary repairs thereto and replacements thereof, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

 

(c) Inspections. From time to time upon two days’ prior notice and during
regular business hours as requested by the Agent or any Purchaser (such two
days’ prior notice shall not be required following the occurrence of an Event of
Termination), or at any time and from time to time upon the occurrence and
during the continuance of any Event of Termination or Potential Event of
Termination, allow the Agent or any Purchaser (or their respective agents or
representatives) to inspect any of the properties of such Parent Undertaking
Party or any of its consolidated subsidiaries, to review reports, files, and
other records of such Parent Undertaking Party or any of its consolidated
subsidiaries and to make and take away copies thereof, to conduct tests or
investigations, and to discuss any of the affairs, conditions, and finances of
such Parent Undertaking Party or any of its consolidated subsidiaries with the
other creditors, directors, officers, employees, other representatives, and
independent accountants of such Parent Undertaking Party and its consolidated
subsidiaries, all at the expense of such Parent Undertaking Party.

 

(d) Reporting Requirements. Furnish to the Agent:

 

(i) as soon as available and in any event within 45 days (or such shorter period
for the filing of Crown Holdings’ Form 10-Q as may be required by the SEC) after
the end of each of the first three Fiscal Quarters of each Fiscal Year of Crown
Holdings (commencing with the Fiscal Quarter ending September 30, 2004), a
consolidated balance sheet of Crown Holdings and its Subsidiaries as of the end
of such Fiscal Quarter and consolidated statements of earnings and cash flow of
Crown Holdings and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, certified by a Financial Officer of Crown Holdings, it
being understood and agreed that the delivery of Crown Holdings’ Form 10-Q (as
filed with the SEC), if certified as required in this clause (i), shall satisfy
the requirements set forth in this clause;

 

(ii) as soon as available and in any event within 90 days (or such shorter
period for the filing of Crown Holdings’ Form 10-K as may be required by the
SEC) after the end of each Fiscal Year of Crown Holdings (commencing with the
Fiscal Year ended December 31, 2004), a copy of the annual audit report for such
Fiscal Year for Crown Holdings and its Subsidiaries, including therein a
consolidated balance sheet of Crown Holdings and its Subsidiaries as of the end
of such Fiscal Year and consolidated statements of earnings and cash flow of
Crown Holdings and its Subsidiaries for such Fiscal Year, in each case certified
(without any Impermissible Qualification) in a manner acceptable to the Agent by

 

10



--------------------------------------------------------------------------------

PricewaterhouseCoopers LLP or other independent public accountants reasonably
acceptable to the Agent (it being understood and agreed that the delivery of
Crown Holdings’ Form 10-K (as filed with the SEC), if certified as required by
this clause (ii), shall satisfy such delivery requirement in this clause),
together with a certificate from a Financial Officer of Crown Holdings
substantially in the form of Exhibit B (a “Compliance Certificate”) containing a
computation in reasonable detail of, and showing compliance with, each of the
financial ratios and restrictions contained in Sections 6(h), (i), and (j) and
to the effect that, in making the examination necessary for the signing of such
certificate, such Financial Officer has not become aware of any Event of
Termination or Potential Event of Termination that has occurred and is
continuing, or, if such Financial Officer has become aware of such Event of
Termination or Potential Event of Termination, describing such Event of
Termination or Potential Event of Termination and the steps, if any, being taken
to cure it, and concurrently with the delivery of the foregoing financial
statements, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Termination or
Potential Event of Termination (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

(iii) as soon as available and in any event within 45 days (or such shorter
period as may be required for the filing of Crown Holdings’ Form 10-Q by the
SEC) after the end of each of the first three Fiscal Quarters of each Fiscal
Year of Crown Holdings (commencing with the Fiscal Quarter ending September 30,
2004), a Compliance Certificate from a Financial Officer of Crown Holdings
containing a computation in reasonable detail of, and showing compliance with,
each of the financial ratios and restrictions contained in Sections 6(h), (i),
and (j) and to the effect that, in making the examination necessary for the
signing of such certificate, such Financial Officers have not become aware of
any Event of Termination or Potential Event of Termination that has occurred and
is continuing, or, if such Financial Officers have become aware of such Event of
Termination or Potential Event of Termination, describing such Event of
Termination or Potential Event of Termination and the steps, if any, being taken
to cure it;

 

(iv) as soon as available and in any event within 60 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year of Crown Holdings
(commencing with the Fiscal Quarter ending September 30, 2004) an unaudited
consolidating balance sheet of Crown Holdings and its Subsidiaries as of the end
of such Fiscal Quarter and consolidating statements of earnings and cash flows
of Crown Holdings and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, certified by a Financial Officer of Crown Holdings (it
being understood and agreed that such financial statements need only break out
(A) the Servicer and the US Originators, on a consolidated basis; (B) the
Seller; (C) Crown (Canada); and (D) the UK Originators, on a consolidated basis,
in each case, as of the end of such Fiscal Quarter);

 

11



--------------------------------------------------------------------------------

(v) as soon as available and in any event within 105 days after the end of each
Fiscal Year of Crown Holdings (commencing with the Fiscal Year ending December
31, 2004), an unaudited consolidating balance sheet of Crown Holdings and its
Subsidiaries as of the end of such Fiscal Year and consolidating statements of
earnings and cash flow of Crown Holdings and its Subsidiaries for such Fiscal
Year, certified by a Financial Officer of Crown Holdings (it being understood
and agreed that such financial statements need only break out (A) the Servicer
and the US Originators, on a consolidated basis; (B) the Seller; (C) Crown
(Canada); and (D) the UK Originators, on a consolidated basis, in each case, as
of the end of such Fiscal Year);

 

(vi) no later than January 31 of each Fiscal Year of Crown Holdings (commencing
with the Fiscal Year ending December 31, 2005), a detailed consolidated budget
of Crown Holdings and its Subsidiaries by Fiscal Quarter for such Fiscal Year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for each Fiscal Quarter
during such Fiscal Year) and, promptly when available, any significant revisions
of such budgets;

 

(vii) promptly upon receipt thereof, copies of all reports submitted to Crown
Holdings or its Subsidiaries by independent certified public accountants in
connection with each annual, interim or special audit of the books of Crown
Holdings or any of its Subsidiaries made by such accountants, including any
management letters submitted by such accountants to management in connection
with their annual audit;

 

(viii) as soon as possible and in any event within five Business Days after (i)
the occurrence of any adverse development with respect to any litigation, action
or proceeding described in Section 5(g) that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding of the type described in
Section 5(g), that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Transaction
Document or the transactions contemplated hereby or thereby, notice thereof and
copies of all documentation relating thereto;

 

(ix) as soon as possible, notice of any other development that could reasonably
be expected to have a Material Adverse Effect;

 

(x) as soon as possible and in any event within three Business Days after
becoming aware of the occurrence of any Event of Termination or Potential Event
of Termination, a statement by a Financial Officer of Crown Holdings setting
forth details of such Event of Termination or Potential Event of Termination and
the action that Crown Holdings or its applicable Subsidiary has taken and
proposes to take with respect thereto;

 

12



--------------------------------------------------------------------------------

(xi) promptly after the sending or filing thereof, copies of all reports that
any Crown Party sends to any of its securityholders (other than a report by a
Wholly Owned Subsidiary (as defined in the Existing Credit Facilities)), and
copies of all reports, registration statements (other than a Form S-8 or any
successor form) or other materials that any Crown Party files with the
Securities and Exchange Commission or any national securities exchange (other
than the Luxembourg Stock Exchange);

 

(xii) promptly upon its receipt of any notice, request for consent, financial
statements, certification, report or other communication under any Transaction
Document from any Person other than the Agent, copies of the same;

 

(xiii) [reserved]

 

(xiv) promptly upon becoming aware that the sum of the “Available Dollar
Revolving Credit Commitment” and the “Available Euro Revolving Credit
Commitment” (in each case as defined in the Existing Credit Facilities as in
effect on the date hereof) does not exceed $100,000,000, notice thereof;

 

(xv) immediately upon becoming aware of the taking of any specific actions by
Crown Holdings or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
Crown Holdings or any ERISA Affiliate having to provide more than $1.0 million
in addition to the normal contribution required for the plan year in which
termination occurs to make such Pension Plan sufficient), or the occurrence of
an ERISA Event which could result in a Lien or in the incurrence by a Parent
Undertaking Party or any Subsidiary thereof of any liability, fine or penalty
which could reasonably be expected to have a Material Adverse Effect, or any
increase in the contingent liability of a Parent Undertaking Party or any
Subsidiary thereof with respect to any post-retirement Welfare Plan benefit if
the increase in such contingent liability which could reasonably be expected to
have a Material Adverse Effect, notice thereof and copies of all documentation
relating thereto;

 

(xvi) upon request by the Agent, copies of: (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Parent
Undertaking Party or ERISA Affiliate with the Internal Revenue Service with
respect to each Pension Plan; (B) the most recent actuarial valuation report for
each Pension Plan; (C) all notices received by any Parent Undertaking Party or
ERISA Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (D) such other documents or governmental reports
or filings relating to any Plan as the Agent shall reasonably request;

 

(xvii) simultaneously with the delivery of financial statements pursuant to
Sections 6(d)(i) and (ii), certifications by the chief executive officer and a
Financial Officer under the Securities Exchange Act of 1934, as amended, the
Sarbanes-Oxley Act of 2002, as amended, and/or the rules and regulations of the
Securities and Exchange Commission; and

 

13



--------------------------------------------------------------------------------

(xviii) such other information, documents, records or reports respecting the
condition or operations, financial or otherwise, of such Parent Undertaking
Party or any of its subsidiaries as the Agent may from time to time reasonably
request.

 

(e) Stock Ownership. Continue to own, directly or indirectly, or cause a
corporation owned directly or indirectly by the ultimate stockholders of such
Parent Undertaking Party in substantially the same proportions as their
ownership of stock of such Parent Undertaking Party, to own directly or
indirectly all of the issued and outstanding shares of capital stock of the
Seller and each of the Originators, free and clear of any Adverse Claim other
than a pledge of the stock of the Originators as security for the Existing
Credit Facilities.

 

(f) Merger, Etc. Not merge into or consolidate with any Person or permit any
Person to merge into it (including a reincorporation merger), unless, in each
case, (i) the Agent has received written notice thereof at least thirty days
prior to the consummation of such transaction, (ii) immediately after giving
effect thereto, no event shall occur and be continuing that constitutes an Event
of Termination or a Potential Event of Termination and (iii) the corporation
formed by such consolidation or into which such Parent Undertaking Party shall
be merged shall, at the effective time of such merger or consolidation, assume
such Parent Undertaking Party’s obligations under this Agreement and the other
Transaction Documents to which it is a party in a writing reasonably
satisfactory in form and substance to the Agent; and not sell, assign or
otherwise dispose of all, or substantially all, of its assets in any transaction
or series of transactions, unless, in each case, (A) immediately after giving
effect thereto, no event shall occur and be continuing that constitutes an Event
of Termination or a Potential Event of Termination, (B) such sale, assignment or
other disposition is to (x) one or more Affiliates of such Parent Undertaking
Party, or (y) a Person the acquisition of 100% of such Parent Undertaking Party
by whom would not constitute a Change of Control, and (C) such Affiliates or
such Person or the holder, directly or indirectly, of 100% of the equity
interests of such Affiliates or such Person shall, at the effective time of such
sale, assignment or disposition, assume such Parent Undertaking Party’s
obligations under this Agreement and the other Transaction Documents to which it
is a party in a writing reasonably satisfactory in form and substance to the
Agent.

 

(g) Taxes. Pay and discharge all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of such Person or cause a failure or forfeiture of title
thereto; provided that no Parent Undertaking Party nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings diligently conducted,
which proceedings have the effect of preventing the forfeiture or sale of the
property or asset that may become subject to such Lien, if it has maintained
adequate reserves with respect thereto in accordance with and to the extent
required under GAAP.

 

14



--------------------------------------------------------------------------------

(h) Total Leverage Ratio. Not permit or suffer to exist the Total Leverage Ratio
for any Test Period set forth below to exceed the ratio set forth opposite such
period:

 

Test Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

September 30, 2004

   5.75 to 1.00

December 31, 2004

   5.75 to 1.00

March 31, 2005

   5.75 to 1.00

June 30, 2005

   5.75 to 1.00

September 30, 2005

   5.75 to 1.00

December 31, 2005

   5.25 to 1.00

March 31, 2006

   5.25 to 1.00

June 30, 2006

   5.25 to 1.00

September 30, 2006

   5.25 to 1.00

 

(i) First Lien Leverage Ratio. Not permit or suffer to exist the First Lien
Leverage Ratio for any Test Period to exceed 3.0 to 1.0 if and for so long as
the Indebtedness under the Existing Credit Facilities is rated Ba2 or better by
Moody’s and BB or better by S&P; provided that in all other cases, the First
Lien Leverage Ratio for any Test Period shall not exceed 2.0 to 1.0.

 

(j) Fixed Charge Coverage Ratio. Not permit or suffer to exist the Consolidated
Fixed Charge Coverage Ratio for any Test Period set forth below to be less than
the ratio set forth opposite such period:

 

Test Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

September 30, 2004

   1.20 to 1.00

December 31, 2004

   1.20 to 1.00

March 31, 2005

   1.20 to 1.00

June 30, 2005

   1.20 to 1.00

September 30, 2005

   1.20 to 1.00

December 31, 2005

   1.35 to 1.00

March 31, 2006

   1.35 to 1.00

June 30, 2006

   1.35 to 1.00

September 30, 2006

   1.35 to 1.00

 

15



--------------------------------------------------------------------------------

(k) Anti-Terrorism Law. (i) Not conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in Section 5(m)(ii) above, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and each Parent Undertaking
Party shall deliver to the Agent any certification or other evidence requested
from time to time by the Agent in its reasonable discretion, confirming such
Parent Undertaking Party’s compliance with this Section 6(k)).

 

(l) Embargoed Person. At all times throughout the term of this Agreement, (a)
none of the funds or assets of the Parent Undertaking Parties that are sold,
contributed or otherwise transferred to any other party under the Transaction
Documents shall constitute property of, or shall be beneficially owned directly
or, to the knowledge of any Parent Undertaking Party, indirectly by, any
Embargoed Person that is identified on (1) the SDN List maintained by the Office
of Foreign Assets Control (OFAC), U.S. Department of the Treasury, and/or to the
knowledge of any Parent Undertaking Party, as of the date thereof, based upon
reasonable inquiry by such Parent Undertaking Party, on any Other List
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Parent Undertaking Parties (whether directly or indirectly),
is prohibited by law, or the purchases made by any such other party would be in
violation of law, or (2) the Executive Orders, and (b) no Embargoed Person shall
have any direct interest, and to the knowledge of any Parent Undertaking Party,
as of the date hereof, based upon reasonable inquiry by any Parent Undertaking
Party, indirect interest, of any nature whatsoever in the Parent Undertaking
Parties, with the result that the investment in the Parent Undertaking Party
(whether directly or indirectly), is prohibited by law or the transactions
contemplated by this Agreement are in violation of law.

 

SECTION 7. Payments Free and Clear of Taxes, etc. (a) Any and all payments by
each Parent Undertaking Party hereunder shall be made free and clear of and
without deduction for any and all present or future Taxes. If a Parent
Undertaking Party or the Agent shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Indemnified Party, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 7) such Indemnified Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Parent
Undertaking Party or the Agent shall make such deductions and (iii) such Parent
Undertaking Party or the Agent shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.

 

(b) In addition, each Parent Undertaking Party shall pay any present or future
Other Taxes that arise from any payment made hereunder or from the execution,
delivery or registration of, performing under, or otherwise with respect to,
this Agreement.

 

16



--------------------------------------------------------------------------------

(c) Each Parent Undertaking Party shall indemnify each Indemnified Party for and
hold it harmless against the full amount of Taxes and Other Taxes (including,
without limitation, taxes of any kind imposed by any jurisdiction on amounts
payable under this Section 7) imposed on or paid by such Indemnified Party and
any liability (including penalties, additions to tax, interest and expenses
other than those incurred as a result of actions by such Indemnified Party
constituting the gross negligence or willful misconduct of such Indemnified
Party except to the extent that such actions shall have been approved by or
directed to be taken by such Parent Undertaking Party or any of its Affiliates)
arising therefrom or with respect thereto whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within 30 days from the date such Indemnified Party makes written demand
therefor (with a copy to the Agent).

 

(d) Within 30 days after the date of any payment of Taxes or Other Taxes, each
Parent Undertaking Party shall furnish to the Agent, at its address referred to
in Section 9, the original or a certified copy of a receipt evidencing payment
thereof.

 

(e) Without prejudice to the survival of any other agreement of each Parent
Undertaking Party hereunder, the agreements and obligations of each Parent
Undertaking Party contained in this Section 7 shall survive any termination of
the Receivables Purchase Agreement.

 

SECTION 8. Amendments, etc.. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Parent Undertaking Party herefrom
shall be effective unless in a writing signed by the Required Purchasers (and,
in the case of any amendment, also signed by each Parent Undertaking Party), and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 9. Notices; Effectiveness; Electronic Communications.

 

(a) Generally. Except as otherwise specifically provided herein (including
clause (b) below with respect to electronic communications to the Agent or the
Purchasers), all notices, consents and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered United States mail or sent by telecopier (i)
to any party hereto at its address or telecopier number, as the case may be, set
forth on the signature pages to this Agreement or (ii) to the Agent at 388
Greenwich Street, 19th Floor, New York, New York 10013, Attention: Miles D.
McManus (Telecopier No. (212) 816-2613). All notices sent by hand or overnight
courier service, or mailed by certified or registered United States mail or
telecopier, shall be deemed to have been given when received; provided, however,
that if such notice is received by any Person after the normal business hours of
such Person, such notice shall be deemed delivered at the opening of business on
the next Business Day for such Person.

 

(b) Electronic Communications.

 

(i) Each Parent Undertaking Party shall provide to the Agent all information,
documents and other materials that any such Person is obligated to furnish to
the Agent, as applicable, pursuant to this Agreement and the other

 

17



--------------------------------------------------------------------------------

Transaction Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) provides
notice of any Event of Termination or Potential Event of Termination or (B) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Agent to
hien.nugent@citigroup.com, or such other electronic mail address as the Agent
shall identify to the Parent Undertaking Parties. In addition, each Parent
Undertaking Party shall continue to provide the Communications to the Agent in
the manner specified in this Agreement but only to the extent requested by the
Agent. Each Parent Undertaking Party further agrees that the Agent may make the
Communications available to the Purchasers by posting the Communications on the
Platform. Nothing in this Agreement or any other Transaction Document shall
prejudice the right of the Agent to give any notice or other communication
pursuant hereto or to any other Transaction Document in any other manner
specified herein or therein.

 

(ii) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth in subclause (i) above shall constitute effective
delivery of the Communications to the Agent for purposes of each Transaction
Document.

 

(iii) Each party hereto agrees that any electronic communication referred to in
this clause (b) shall be deemed delivered upon the posting of a record of such
Communication as “sent” in the e-mail system of the sending party or, in the
case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent; provided,
however, that if such Communication is received by the Agent after the normal
business hours of the Agent, such Communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent.

 

(iv) Each party hereto acknowledges and agrees that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. EACH PARTY HERETO FURTHER ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; AND (C) NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS

 

18



--------------------------------------------------------------------------------

MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.

 

(v) This clause (b) shall terminate on the date that no Agent Party is the Agent
under the Receivables Purchase Agreement.

 

(c) Change of Address, Etc. Any party hereto may change its mailing address,
telephone number, telecopier number or e-mail address for notices and other
communications hereunder and under the other Transaction Documents by notice to
the other parties hereto.

 

SECTION 10. No Waiver; Remedies. No failure on the part of any Indemnified Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 11. Continuing Agreement; Assignments under Receivables Purchase
Agreement. This Agreement is a continuing agreement and shall, subject to the
reinstatement provisions contained in Section 2, (a) remain in full force and
effect until the later of (i) the payment and performance in full of the
Obligations and the payment of all other amounts payable under this Agreement
and (ii) the Termination Date, (b) be binding upon each Parent Undertaking
Party, its successors and permitted assigns, and (c) inure to the benefit of,
and be enforceable by, the Indemnified Parties and each of their respective
successors and permitted transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, (A) any
Purchaser or other Owner may assign all or any of its Receivable Interests under
the Receivables Purchase Agreement in accordance with the terms thereof to any
Eligible Assignee, and (B) the Agent may be replaced pursuant to the provisions
of the Receivables Purchase Agreement, and such Eligible Assignee, or such
replacement Agent, shall thereupon become vested with all the benefits in
respect thereof granted to such Owner, or the Agent, as the case may be, herein
or otherwise. The Parent Undertaking Parties shall not have the right to assign
this Agreement or any or all of its respective rights or obligations hereunder
or any interest herein to any Person except either (i) in connection with a
merger or consolidation permitted under Section 6(e) or (ii) with the prior
written consent of each Purchaser.

 

SECTION 12. Entire Agreement. This Agreement and the other Transaction Documents
to which the parties hereto are a party contain a final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, written or oral, relating to the subject
matter hereof.

 

SECTION 13. Severability of Provisions. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

19



--------------------------------------------------------------------------------

SECTION 14. Confidentiality. Except as otherwise required by applicable law, by
their acceptance of this Agreement the Agent and each Purchaser or other Owner
agrees to maintain the confidentiality of this Agreement (and all drafts
thereof) and all non-public information delivered in connection herewith in
communications with third parties and otherwise; provided that this Agreement
and such information may be disclosed (a) to third parties to the extent such
disclosure is made pursuant to a written confidentiality agreement in form and
substance substantially identical to this Section 14, (b) to the Agent’s and
each Purchaser’s and Owner’s legal counsel, accountants and auditors if they
agree to hold it confidential, (c) to any nationally recognized rating agency,
and (d) pursuant to court order or subpoena; provided, however, that the
disclosure of this Agreement or other information required to be made by or
pursuant to court order or subpoena will not be made until each Parent
Undertaking Party has been notified at least five Business Days in advance of
any such disclosure, unless such notification is prohibited by applicable law or
such court order or subpoena.

 

Notwithstanding any other provision herein, each party hereto (and each
employee, representative or other agent of such party) may disclose to any and
all persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws and provided that (to the extent not
inconsistent with the foregoing) such disclosure shall be made without
disclosing the names or other identifying information of any party.

 

SECTION 15. Governing Law; Jurisdiction; Waiver of Jury Trial, etc. (a) THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS
BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

 

(b) Each Parent Undertaking Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any of the other
Transaction Documents to which it is or is to be a party, or for recognition or
enforcement of any judgment, and each Parent Undertaking Party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each Parent
Undertaking Party agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Transaction Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Transaction Document in the courts of any jurisdiction.

 

20



--------------------------------------------------------------------------------

(c) Each Parent Undertaking Party irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Transaction
Documents to which it is or is to be a party in any New York State court or
United States federal court sitting in New York City. Each Parent Undertaking
Party hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.

 

(d) EACH PARENT UNDERTAKING PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION
DOCUMENTS, THE PURCHASES OR THE ACTIONS OF ANY INDEMNIFIED PARTY IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent Undertaking Parties have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

 

CROWN HOLDINGS, INC.

By

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

Name:

  Michael B. Burns

Title:

  Vice President and Treasurer

One Crown Way

Philadelphia, PA 19154

Attention: Michael B. Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

CROWN CORK & SEAL COMPANY, INC.

By

 

/S/    ALAN W. RUTHERFORD

--------------------------------------------------------------------------------

Name:

 

Alan W. Rutherford

Title:

 

Executive Vice President and

   

Chief Financial Officer

One Crown Way

Philadelphia, PA 19154

Attention: Michael B. Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

 

Signature Page to

the Third Amended and Restated Undertaking Agreement



--------------------------------------------------------------------------------

CROWN INTERNATIONAL HOLDINGS, INC.

By

 

/S/    MICHAEL B. BURNS

--------------------------------------------------------------------------------

Name:

 

Michael B. Burns

Title:

 

Vice President and Treasurer

One Crown Way

Philadelphia, PA 19154

Attention: Michael B . Burns, Vice President and Treasurer

Telephone No.: (215) 698-5036

Telecopier No.: (215) 676-6011

 

Signature Page to

the Third Amended and Restated Undertaking Agreement



--------------------------------------------------------------------------------

EXHIBIT A

to

Undertaking Agreement

 

CERTAIN DEFINED TERMS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Asbestos Payment” means any payment in cash actually made by or on behalf of
Crown Holdings or any Subsidiary in respect of any liability related to asbestos
or any actual or threatened claim, action or proceeding related to asbestos
(including any settlement of any thereof). For avoidance of doubt, deferred
payments shall only constitute Asbestos Payments when made.

 

“Capital Expenditures” means, for any period and with respect to any Person, (a)
any and all expenditures made by such Person or any of its Subsidiaries in such
period for assets added to or reflected in its property, plant and equipment
accounts or other similar capital asset accounts or comparable items or any
other capital expenditures that are, or should be, set forth as “additions to
plant, property and equipment” on the consolidated financial statements of such
Person prepared in accordance with GAAP, whether such asset is purchased for
cash or financed as an account payable or by the incurrence of Indebtedness,
accrued as a liability or otherwise, and (b) all Capital Lease Obligations of
such Person and its Subsidiaries.

 

“Capital Lease Obligations” means, with respect to any Person, all monetary or
financial obligations of such Parent Undertaking Party and its Subsidiaries
under any leasing or similar arrangement conveying the right to use real or
personal property, or a combination thereof, which, in accordance with GAAP,
would or should be classified and accounted for as capital leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date on which such lease may be terminated by the lessee without payment of a
penalty.

 

“Cash Interest Expense” means, for any period and with respect to any Person,
Consolidated Interest Expense of such Person and its Subsidiaries for such
period, less the sum of, to the extent included in Consolidated Interest
Expense, (a) interest expense actually “paid in kind” in that period, (b) the
amortization of any financing fees paid by, or on behalf of, such Person or any
of its Subsidiaries, and (c) the amortization of debt discounts, if any.

 

“Compliance Certificate” has the meaning given to such term in Section 6(d)(ii).

 

“Consolidated EBITDA” means, for any period and with respect to any Person,
Consolidated Net Income of such Person and its Subsidiaries for such period plus
(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) Consolidated Interest Expense of such
Person and its Subsidiaries for such period, (ii) consolidated income tax
expense of such Person and its Subsidiaries for such period, (iii) all amounts
attributable to depreciation and amortization of such Person and its
Subsidiaries for

 

A-1



--------------------------------------------------------------------------------

such period, (iv) any non-cash deductions made in determining Consolidated Net
Income of such Person and its Subsidiaries for such period (including, without
limitation, non-cash deductions relating to translation and foreign exchange
adjustments) (other than any deductions which (or should) represent the accrual
of a reserve for the payment of cash charges in any future period or
amortization of a prepaid cash expense that was paid in a prior period) (it
being understood that (x) reserves for pension or health care benefits shall not
be so “added back” to Consolidated Net Income and (y) reserves for Asbestos
Payments shall be “added back”), and (v) actual cash realized relating to the
sale of Real Property (as defined in the Existing Credit Facilities) or
equipment in connection with restructuring activities, minus (b) any non-cash
additions to Consolidated Net Income of such Person and its Subsidiaries for
such period (including, without limitation, non-cash additions relating to
translation and foreign exchange adjustments), minus (c) without duplication and
to the extent included in determining such Consolidated Net Income of such
Person and its Subsidiaries, any extraordinary gains (or plus extraordinary
losses) for such period and any gains (or plus losses) realized in connection
with any Asset Sale (as defined in the Existing Credit Facilities) of such
Person and its Subsidiaries during such period, all determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, for any Test Period, the ratio
of (a) Consolidated EBITDA of Crown Holdings and its Subsidiaries for such Test
Period, minus Capital Expenditures in such Test Period of Crown Holdings and its
Subsidiaries, to (b) the sum of (i) Net Cash Interest Expense of Crown Holdings
and its Subsidiaries for such Test Period plus (ii) the amount of scheduled
mandatory payments on account of principal of Indebtedness of Crown Holdings and
its Subsidiaries (other than Existing Unsecured Debt (as such term is defined in
the Existing Credit Facilities)) for the next succeeding four quarters; provided
that with respect to any succeeding four quarters that include September 30,
2011, the scheduled payments of principal in respect of Term B Dollar Loans (as
defined in the Existing Credit Facilities) shall be deemed not to exceed an
aggregate of $1,250,000, plus (iii) all dividends paid in cash by Crown Holdings
or any of its Subsidiaries during such Test Period (other than dividends paid to
Crown Holdings or any of its Subsidiaries) plus (iv) Asbestos Payments during
such Test Period. For Test Periods ending prior to June 30, 2005, Cash Interest
Expense shall be determined on a pro forma basis to give effect to the
Transactions (as defined in the Existing Credit Facilities) as if they had
occurred on the first day of such Test Period.

 

“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries on a consolidated basis for any period, the sum of (a) gross
interest expense for such period, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Hedging Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (iv) yield, discount, interest expense or fees associated with the
Receivables Purchase Agreement and the other Transaction Documents and any other
Permitted Receivables or Factoring Financing (as defined in the Existing Credit
Facilities) (other than amounts payable to any Loan Party (as defined in the
Existing Credit Facilities)), and (b) capitalized interest. For purposes of the
foregoing, gross interest expense shall be determined after giving effect to any
net payments made by such Person and its Subsidiaries with respect to Hedging
Agreements. Breakage costs in connection with repaying and terminating the
Existing Credit Agreement (as defined in the Existing Credit Facilities) on the
First Amendment Effective Date shall not be considered Consolidated Interest
Expense.

 

A-2



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of Crown
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded therefrom (i) the
income or loss of any Person (other than consolidated Subsidiaries of Crown
Holdings) in which any other Person (other than such Person or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to such Person or any of its
Subsidiaries by such Person during such period, (ii) the cumulative effect of a
change in accounting principles during such period, (iii) any net after-tax
income (loss) from discontinued operations and any net after-tax gains or losses
on disposal of discontinued operations, in each case after the date of disposal,
(iv) the income or loss of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries and (v) gains and losses from the early extinguishment of
Indebtedness.

 

“Crown Party” means any of the Parent Undertaking Parties and each Subsidiary or
Affiliate thereof that is a party to any of the Transaction Documents.

 

“Existing Factoring Facilities” means the existing factoring programs of the
Euro Borrower and its subsidiaries in France, Belgium, South Africa and Spain
and having the amount outstanding under such facilities, in each case as set
forth on Schedule 3.21(c) of the Existing Credit Facilities as in effect as of
the date hereof.

 

“Financial Officer” of any corporation, partnership or other entity shall mean
the chief financial officer, the principal accounting officer, Treasurer or
Controller of such corporation, partnership or other entity.

 

“First Lien Indebtedness” means the outstanding amount of all Indebtedness
(without giving effect to clause (i) in the definition thereof) of Crown
Holdings or any of its Subsidiaries secured by (or that has a benefit of) a Lien
on any assets or properties of Crown Holdings or any of its Subsidiaries (other
than Indebtedness permitted to be incurred under Section 6.01(a)(iii), (iv), (v)
of the Existing Credit Facilities or, to the extent not First Lien Notes or
Additional First Lien Notes (in each case as defined in the Existing Credit
Facilities), Section 6.01(a)(vi) of the Existing Credit Facilities). First Lien
Indebtedness shall include (i) the First Lien Notes and any Additional First
Lien Notes, (ii) Loans and Reimbursement Obligations under, and as defined in,
the Existing Credit Facilities, (iii) the Receivables Net Investment and other
amounts payable under any Permitted Receivables or Factoring Financing, (iv) the
face amount of any outstanding letter of credit issued pursuant to the Existing
Credit Facilities (whether or not drawn), (v) the Existing Non-U.S. Facilities
(as defined in the Existing Credit Facilities) and (vi) any liability recorded
in accordance with SFAS 133 which does not represent an actual obligation and
for which an offsetting derivative contract has been recorded in the financial
statements in accordance with GAAP (but to the extent, and only to the extent,
such liability exceeds $50,000,000).

 

A-3



--------------------------------------------------------------------------------

“First Lien Leverage Ratio” means, for any Test Period, the ratio of (a) First
Lien Indebtedness of Crown Holdings and its Subsidiaries as of the last day of
such Test Period to (b) Consolidated EBITDA of Crown Holdings and its
Subsidiaries for such Test Period.

 

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2003 Fiscal Year”) refer to the Fiscal Year ending on
December 31 occurring during such calendar year.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or any
“keep well,” maintenance of net worth or other similar agreement or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of the obligation under any Guarantee shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made (including
principal, interest and fees) and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of the obligation under such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of Crown
Holdings, any qualification or exception to such opinion or certification

 

(a) which is of a “going concern” or similar nature;

 

A-4



--------------------------------------------------------------------------------

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

 

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause a default under
any of Sections 6(h), (i) and (j), inclusive.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid (excluding obligations to pay salary or benefits
under deferred compensation or other benefit programs), (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness (excluding prepaid interest thereon) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (g)
all Guarantees by such Person of Indebtedness or other monetary or financial
obligations of others, (h) all Capital Lease Obligations of such Person, (i) all
payments that such Person would have to make in the event of an early
termination, on the date Indebtedness of such Person is being determined, in
respect of outstanding interest rate protection agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements, (j)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (k) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
surety bonds and performance bonds, whether or not matured. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is directly liable therefor as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, operations or condition (financial or otherwise), contingent liabilities
or prospects of Crown Holdings and its Subsidiaries taken as a whole, (b) the
ability of any Affiliate of Crown Holdings that is a party to any of the
Transaction Documents to perform any of its obligations under any Transaction
Document to which it is a party, (c) the rights of or benefits available to the
Purchasers taken as a whole under the Transaction Documents, or (d) the value of
the Receivable Interests taken as a whole, or the validity, enforceability,
perfection or priority of any Liens, taken as a whole, granted to the Agent (for
the benefit of the Purchasers) on such Receivable Interests pursuant to the
Transaction Documents.

 

“Net Cash Interest Expense” means, with respect to any Person and its
Subsidiaries and for any period, Cash Interest Expense of such Person and its
Subsidiaries for such period, less the amount of interest income received in
cash by such Person and its Subsidiaries for such period.

 

A-5



--------------------------------------------------------------------------------

“Net Indebtedness” means at any date, Indebtedness on such date less cash and
Permitted Investments (as defined in the Existing Credit Facilities) of Crown
Holdings and its Subsidiaries on such date determined in accordance with GAAP.

 

“Non-U.S. Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, a Parent
Undertaking Party or any Subsidiary with respect to employees employed outside
the United States.

“Permitted Receivables or Factoring Financings” means

 

(i) the transactions under the Receivables Purchase Agreement and under the
Transaction Documents,

 

(ii) the Existing Factoring Facilities and

 

(iii) refinancings of the program under the Receivables Purchase Agreement
and/or the Existing Factoring Facilities (including, without limitation, by
extending the maturity thereof) or the consummation of one or more other
receivables or factoring financings (including any amendment, modification or
supplement thereto or refinancing or extension thereof), with the aggregate
Receivables Net Investment of all Permitted Receivables or Factoring Financings
under clauses (i) through (iii) outstanding at any time not to exceed $500.0
million, in each case pursuant to a structured receivables financing consisting
of a securitization or factoring of Receivables Assets the material terms of
which are substantially similar to the receivables or factoring programs
described in clauses (i) and (ii) or otherwise on market terms for companies
having a credit profile similar to Crown Holdings and its Subsidiaries at the
time of such refinancing or financing; provided that the aggregate Receivables
Net Investment of all Permitted Receivables or Factoring Financings outstanding
at any time may exceed $400.0 million only to the extent that such excess is
paid with respect to a securitization or factoring of Receivables Assets of a
Non-Subsidiary Loan Party (as defined in the Existing Credit Facilities).

 

“Receivables Assets” means accounts receivable (including any bills of
exchange), any security therefor, collections thereof, bank accounts holding
payments in respect of accounts receivable, and related assets and property.

 

“Receivables Net Investment” means the aggregate cash amount paid by the
Purchasers or any other lenders or purchasers under any Permitted Receivables or
Factoring Financings in connection with their purchase of, or the making of
loans secured by, Receivables Assets or interests therein, as the same may be
reduced from time to time by collections with respect to such Receivables Assets
or otherwise in accordance with the terms of such Permitted Receivables or
Factoring Financings; provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as if such distribution had not been made.

 

A-6



--------------------------------------------------------------------------------

“SFAS 133” means Statements of Financial Accounting Standards No. 133, as
amended, “Accounting for Derivative Instruments and Hedging Activities.”

 

“Subsidiary” means with respect to any Person, (i) any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of such Person, or by one or more other Subsidiaries of such
person; or (iii) any other legal entity the accounts of which would or should be
consolidated with those of such Person on a consolidated balance sheet of such
Person prepared in accordance with GAAP. Unless otherwise indicated, when used
in this Agreement, the term “Subsidiary” shall refer to a Subsidiary of a Parent
Undertaking Party.

 

“Test Period” means, for the covenants contained in Sections 6(h) through 6(j),
the four consecutive complete fiscal quarters of Crown Holdings then last ended.
Compliance with any such covenant shall be tested as of the end of each Test
Period.

 

“Total Leverage Ratio” means, for any Test Period, the ratio of (a) Net
Indebtedness of Crown Holdings and its Subsidiaries (exclusive of Indebtedness
under any Permitted Receivables or Factoring Financing) plus any liability
recorded in accordance with SFAS 133 which does not represent an actual
obligation and for which an offsetting derivative contract has been recorded in
the financial statements in accordance with GAAP (but, to the extent and only to
the extent, such liability exceeds $50,000,000), as of the last day of such Test
Period, to (b) Consolidated EBITDA of Crown Holdings and its Subsidiaries for
such Test Period.

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

to

Undertaking Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

[ATTACHED]

 

B-1